Citation Nr: 1615425	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to separate service connection for a right knee strain. 

2.  Entitlement to an initial compensable rating for patella chondromalacia of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion, status post-labral tear repair and debridement surgery of the right hip. 

4.  Entitlement to an initial compensable rating for limitation of extension, status post-labral tear repair and debridement surgery of the right hip, prior to November 12, 2015, and in excess of 10 percent thereafter.   

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to November 12, 2015, and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision denied the Veteran's claims of entitlement to service connection for a urology condition, a right shoulder strain, and a right knee strain.  In addition, the rating decision granted the Veteran's claims of entitlement to service connection and granted noncompensable ratings for degenerative disc disease, status post-labral tear repair and debridement surgery of the right hip, and patella chondromalacia of the right knee.  The Veteran filed a Notice of Disagreement (NOD) in April 2011.  The RO issued a Statement of the Case (SOC) in May 2012 with regard to each of the issues.  Then, the Veteran filed a timely VA Form 9, substantive appeal, in July 2012.  The Veteran addressed the issues of entitlement to service connection for a urology-related condition, entitlement to service connection for a right knee strain, and entitlement to initial compensable ratings for degenerative disc disease, status post-labral tear repair and debridement surgery of the right hip, and patellar chondromalacia of the right knee.  

In a March 2013 rating decision, the RO increased the initial disability rating for degenerative disc disease to 10 percent, effective January 24, 2011.  In addition, it increased the initial disability rating for the Veteran's limitation of flexion, status post-labral tear repair and debridement surgery of the right hip to 10 percent, effective January 24, 2011, and assigned a separate, noncompensable rating for right hip extension, status post- labral tear repair and debridement surgery.  Also in March 2013, the RO issued a Supplemental SOC that addressed all of the disabilities addressed by the May 2012 SOC, as well as the issue of entitlement to service connection for a right shoulder strain and the separate, noncompensable rating for right hip extension.  The Veteran subsequently filed another VA Form 9 in May 2013, which again appealed all seven issues.  

In November 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

In June 2015, the Board remanded all seven issues that were before the Board.  The Veteran's claims of entitlement to service connection for a genitourinary condition and entitlement to service connection for a right shoulder strain were granted by the RO in a January 2016 rating decision.  The rating decision also granted service connection for radiculopathy of the bilateral lower extremities, assigning a 20 percent rating to each lower extremity effective from November 12, 2015.  Further, it granted service connection for limitation of extension associated with patellar chondromalacia of the right, assigning a 10 percent rating effective from November 12, 2015, and for limitation of the right hip adduction and abduction, assigning noncompensable rating effective from November 12, 2015.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned following the grants of service connection, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The January 2016 rating decision also granted an increased rating of 10 percent for limitation of extension of the right hip, effective November 12, 2015, and granted an increased rating of 40 percent for the Veteran's degenerative disc disease and intervertebral disc disease, effective November 12, 2015.

This appeal was processed using the Virtual VA paperless claim processing system.  There is also a Veterans Benefits Management System (VBMS) electronic record.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence of record contains medical guidance explaining that the signs and symptoms described by the Veteran as right knee strain is, as shown by orthopedic examination, including objective testing, associated with the already service-connected patella chondromalacia of the right knee.

2.  For the entire period on appeal, the Veteran's right knee patella chondromalacia has been manifested by functional impairment caused by factors such as pain, swelling, inflammation, edema, and weakness, and by limitation of flexion to 60 degrees or less at worst.

3.  For the entire period on appeal, the Veteran's limitation of flexion, status post-labral tear repair and debridement surgery of the right hip has been manifested by pain and flexion to 60 degrees, at worst.

4.  Prior to November 12, 2015, the Veteran's limitation of extension, status post-labral tear repair and debridement surgery of the right hip, was manifested by extension greater than 5 degrees, with evidence of painful motion at greater than 5 degrees; the Veteran's pain did not cause functional loss, and there was no objective evidence of localized tenderness.   

5.  Since November 12, 2015, the Veteran's limitation of extension, status post-labral tear repair and debridement surgery of the right hip, has been manifested by limitation of extension to 25 degrees and objective evidence of localized tenderness; the Veteran's pain caused functional loss in extension.  

6.  The Veteran's right hip status post-labral tear repair and debridement surgery of the right hip caused nerve damage to the right femoral nerve, which is manifested by burning, tingling, and pinching.

7.  Prior to November 12, 2015, the Veteran's degenerative disc disease was manifested by forward flexion to 90 degrees and a combined range of motion of 225 degrees as well as sharp, throbbing, cramping, and pinching pain. 

8.  Since November 12, 2015, the Veteran's degenerative disc disease with intervertebral disc syndrome has been manifested by flexion of the thoracolumbar spine to 30 degrees, as well as objective manifestations of pain, weakness, guarding, and localized tenderness; the Veteran's pain caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.


CONCLUSIONS OF LAW

1.  The criteria for establishing separate service connection for a right knee strain have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.103, 3.303 (2015).

2.  For the entire period on appeal, the criteria for a 10 percent rating, but not higher, for patella chondromalacia of the right knee, based on limitation of flexion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right hip limitation of flexion, status post-labral tear repair and debridement surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252 (2015). 

4.  Prior to November 12, 2015, the criteria for an initial compensable rating for right hip limitation of extension, status post-labral tear repair and debridement surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).

5.  Since November 12, 2015, the criteria for an initial rating in excess of 10 percent for right hip limitation of extension, status post-labral tear repair and debridement surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).

6.  The criteria for establishing a separate 10 percent evaluation for right femoral (anterior crural) nerve damage under Diagnostic Code 8726 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.124a, Diagnostic Code 8726 (2015). 

7.  Prior to November 12, 2015, the criteria for a rating in excess of 10 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

8.  Since November 12, 2015, the criteria for a rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in November 2010.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence she needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, the hearing transcript, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's right knee disability, right hip disability, and lumbar spine disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2014, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions.  
In June 2015 the Veteran's claim for service connection for a right knee disability, as well as her claims of entitlement to increased initial ratings for her service-connected patella chondromalacia of the right knee, residuals of status post-labral tear repair and debridement surgery, and degenerative disc disease of the lumbar spine.  In accordance with the remand instructions, the Veteran was provided VA examinations in November 2015.  Opinions were provided regarding all claims, and those examinations have been deemed to be adequate for purposes of deciding the claims on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board recognizes that the Veteran's file contains additional records not associated with the file at the time of the most recent Supplemental SOC.  However, these records do not demonstrably change the outcome of the current appeal.  As such, a remand is not required.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  38 C.F.R. § 3.310(b) (2015).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a right knee strain.  The Veteran testified during her November 2014 hearing that she underwent physical therapy in service and that the pain and symptoms she experiences are related to the difficulties in her hip.  She reported pain that goes from her hip to her knee.  She stated that she cannot fully flex or extend her knee.  In order to alleviate the symptoms, she reported that she uses a pain patch.  She also told the undersigned that the right knee strain results from compensating for her hip, because she puts more strain on her knee, which results in fluid build-up and popping.  The Veteran stated that her symptoms include popping, constant pain, limitation of flexion and extension, and clicking and grinding.  The Veteran also stated that she wears compression stockings that go from her feet to above her knees to help with the symptoms.  

The Veteran was provided a VA examination in March 2012.  At that time, the examiner made a diagnosis of chondromalacia of the medial femoral condyle of the right knee.  The examiner noted that in 2010 the Veteran had an onset of right knee patellar chondromalacia and strain.  The Veteran reported that she went to the doctor and that the primary care physician told her something about her knee cap and fluid.  The Veteran was provided physical therapy and was told not to engage in any high impact activities, and not to bend, squat, or run.

On range of motion testing, the Veteran exhibited full range of motion in flexion and extension without any objective evidence of painful motion.  There was no loss of range of motion on repetitive use testing.  The Veteran exhibited full strength in the right knee and the joint stability tests were all normal.  The examiner noted that the Veteran did not have any other conditions including shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner found that the Veteran did not have any meniscal conditions, any joint replacement, or any other surgical problems.  The Veteran denied the use of assistive devices for ambulation.  The examiner discussed an MRI of the right knee from July 2010 which showed that the Veteran's menisci were intact, her ligaments were intact, and her extensor mechanism was intact.  The report showed that there was full thickness chondral fissuring involving the lateral one-half of the medial femoral condyle and mild chondral fissuring along the inferior margin of the lateral patellar facet and there were not marrow signal abnormalities.  There was no effusion and there was increased fluid within the deep infrapatellar bursa and mild adjacent inflammation within Hoffa's fat pad.  Mild edema was also seen within the pretibial subcutaneous soft tissues.  Neurovascular structures were intact, with preservation of fat planes.  Visualized tendons are intact with normal signal.  There was a diagnosis of chondromalacia involving the lateral one-half of the medial femoral condyle and also the inferior margin of the lateral patella facet.  The examiner noted that the Veteran's right knee condition impacts her ability to work but in describing the impact, the examiner simply noted that the Veteran was on maternity leave.  

Per the previous remand, another examination was provided in November 2015.  At that time, a diagnosis of patellar femoral pain syndrome was noted in the right knee.  The Veteran reported that the condition began in 2007 while she was stationed in San Antonio.  She stated that she began having knee pain due to overcompensation for hip pain.  The Veteran stated that the condition has progressed with symptoms of fluid buildup in the knees, daily knee pain, and popping with activity.  The Veteran reported that she uses a knee brace and takes Gabapentin and Nucynta.  The Veteran reported flare ups that cause increased pain and swelling in the knees with prolonged activity.  She also reported a limited range of motion, loss of strength, and loss of stability associated with the knee condition.  

Range of motion testing revealed that the Veteran had flexion to 60 degrees and extension to 0 degrees.  The examiner noted that the Veteran's range of motion contributes to functional loss insofar as it is hard for the Veteran to climb, walk, or kneel.  The examiner noted that there was objective evidence of pain on palpation of the joint, including moderate level tenderness above the knee cap.  There was evidence of pain with weight bearing but no evidence of crepitus.  There was no additional loss of range of motion on repetitive use testing.  With regard to repetitive use over time, the examiner noted that the Veteran's examination results were neither medically consistent nor medically inconsistent with the Veteran's statements regarding her functional loss associated with her knee disability over time.  The examiner opined that the Veteran's knee disability did not cause pain, weakness, fatigability, or incoordination to significantly limit the Veteran's functional ability with repeated use over time.  The examiner also noted that the examination was being conducted during a flare up and that the pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with flare ups.  The examiner indicated that, in addition to the above, the Veteran's right knee disability caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran exhibited full muscle strength and there was no muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran's knee was normal on all stability testing.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was no history of a meniscus condition, there was no history of surgical procedures, and there were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The Veteran denied the use of any assistive devices associated with her right knee disability.  No diagnostic testing was reviewed, and the examiner indicated that the Veteran's knee disability did not affect her ability to perform any type of occupational task.  

In this case, the Veteran was not diagnosed as having a right knee strain disorder during the pendency of the appeal, but there has been an objective finding of right knee strain documented in the VA medical records.  However, as the March 2012 as well as the November 2015 VA examiner identified that the Veteran's right knee symptoms were attributed to the clinical diagnosis of right knee patellar chondromalacia, and did not find that she was suffering any other right knee disability, separate service connection for right knee strain is not warranted.  There was no diagnosis of an independent right knee strain disorder within the record, and service connection for right knee patellar chondromalacia has already been granted.  Accordingly, separate service connection for a disability manifested by right knee strain is not warranted.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

1.  Right Knee Patella Chondromalacia

The Veteran is seeking a higher initial rating for her service-connected patella chondromalacia of the right knee.  This disability is currently assigned a noncompensable under Diagnostic Code 5260, which pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a.

a.  Legal Criteria

Diagnostic Codes 5260 rate limitation of flexion of the knee joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990  (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension.

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

b.  Factual Background

The Veteran was provided a VA examination in March 2012.  At that time, the examiner noted the Veteran's diagnosis of chondromalacia of the right knee, which was diagnosed in 2010 according to the Veteran.  The Veteran reported that she had flare ups that cause weekly irritation for three or four days per week.  She claimed that her knee swells and is painful during flare ups; she stated that she uses elevation, ice, and heat to treat the flare ups.  

On range of motion testing, the Veteran exhibited full range of motion in flexion and extension without any objective evidence of painful motion.  There was no loss of range of motion on repetitive use testing.  The Veteran exhibited full strength in the right knee and the joint stability tests were all normal.  The examiner noted that the Veteran did not have any other conditions including shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner found that the Veteran did not have any meniscal conditions, any joint replacement, or any other surgical problems.  The Veteran denied the use of assistive devices for ambulation.  The examiner discussed an MRI of the right knee from July 2010 which showed that the Veteran's menisci were intact, her ligaments were intact, and her extensor mechanism was intact.  The report showed that there was full thickness chondral fissuring involving the lateral one-half of the medial femoral condyle and mild chondral fissuring along the inferior margin of the lateral patellar facet and there were not marrow signal abnormalities.  There was no effusion and there was increased fluid within the deep infrapatellar bursa and mild adjacent inflammation within Hoffa's fat pad.  Mild edema was also seen within the pretibial subcutaneous soft tissues.  Neurovascular structures are intact, with preservation of fat planes.  Visualized tendons are intact with normal signal.  There was a diagnosis of chondromalacia involving the lateral one-half of the medial femoral condyle and also the inferior margin of the lateral patella facet.  The examiner noted that the Veteran's right knee condition impacts her ability to work but in describing the impact, the examiner simply noted that the Veteran was on maternity leave.  

The Veteran testified during her November 2014 hearing that she underwent physical therapy in service and that the pain and symptoms she experiences are related to the difficulties in her hip.  She reported pain that goes from her hip to her knee.  She stated that she cannot fully flex or extend her knee.  In order to alleviate the symptoms, she reported that she uses a pain patch.  She also told the undersigned that the right knee strain results from compensating for her hip, because she puts more strain on her knee, which results in fluid build-up and popping.  The Veteran stated that her symptoms include popping, constant pain, limitation of flexion and extension, and clicking and grinding.  The Veteran also stated that she wears compression stockings that go from her feet to above her knees to help with the symptoms.  

Per the previous remand, another examination was provided in November 2015.  The examiner reviewed the file and a diagnosis of patellar femoral pain syndrome was noted in the right knee.  The Veteran reported that the condition began in 2007 while she was stationed in San Antonio.  She stated that she began having knee pain due to overcompensation for hip pain.  The Veteran stated that the condition has progressed with symptoms of fluid buildup in the knees, daily knee pain, and popping with activity.  The Veteran reported that she uses a knee brace and takes Gabapentin and Nucynta.  The Veteran reported flare ups that cause increased pain and swelling in the knees with prolonged activity.  She also reported a limited range of motion, loss of strength, and loss of stability associated with the knee condition.  

Range of motion testing revealed that the Veteran had flexion to 60 degrees and extension to 0 degrees.  The examiner noted that the Veteran's range of motion contributes to functional loss insofar as it is hard for the Veteran to climb, walk, or kneel.  The examiner noted that there was objective evidence of pain on palpation of the joint, including moderate level tenderness above the knee cap.  There was evidence of pain with weight bearing but no evidence of crepitus.  There was no additional loss of range of motion on repetitive use testing.  With regard to repetitive use over time, the examiner noted that the Veteran's examination results were neither medically consistent nor medically inconsistent with the Veteran's statements regarding her functional loss associated with her knee disability over time.   The examiner opined that the Veteran's knee disability did not cause pain, weakness, fatigability, or incoordination to significantly limit the Veteran's functional ability with repeated use over time.  The examiner also noted that the examination was being conducted during a flare up and that the pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with flare ups.  The examiner indicated that, in addition to the above, the Veteran's right knee disability caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran exhibited full muscle strength and there was no muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran's knee was normal on all stability testing.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was no history of a meniscus condition, there was no history of surgical procedures, and there were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The Veteran denied the use of any assistive devices associated with her right knee disability.  No diagnostic testing was reviewed, and the examiner indicated that the Veteran's knee disability did not affect her ability to perform any type of occupational task.  

c.  Analysis

Based on the above, the Board finds that a rating of 10 percent is warranted for limitation of flexion for the entire period on appeal.  The Board recognizes that the Veteran's limitation of flexion was noncompensable throughout the appeal period, as the Veteran exhibited full flexion on examination in March 2012, and flexion to 60 degrees in November 2015.  However, the Veteran has testified, and the medical evidence shows, that her right knee disability is manifested by pain, edema, swelling, inflammation, and functional loss.  The Veteran indicated in her November 2014 hearing that she has limitation of motion and based on the results of the November 12, 2015 VA examination, it is clear that the symptoms associated with the knee disability affects the functional ability of her right knee.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time or during flare ups (the examination was conducted during a flare up).  However, the examiner noted that the Veteran's right knee symptoms caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  As such, a 10 percent rating, but no higher, for right knee patellar chondromalacia, based on limitation of flexion, is appropriate for the entire period on appeal based on DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5255 through 5263.  The Board finds that Diagnostic Codes 5255 (impairment of femur), 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum), are inapplicable, as the Veteran has not demonstrated any of the relevant disabilities for such ratings.


2.  Right Hip Residuals of Status Post-Labral Tear Repair and Debridement Surgery

The Veteran is seeking a higher initial rating for her service-connected residuals of status post-labral tear repair and debridement surgery of the right hip.  This disability is currently assigned a 10 percent rating for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  The Veteran is also assigned an initial noncompensable rating prior to November 12, 2015, and a 10 percent rating thereafter for limitation of extension of the right hip.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2015).  Finally, the Veteran is also in receipt of a noncompensable rating for limitation of adduction and abduction of the right hip under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).  However, as the Veteran has not filed a NOD disagreeing with the rating assigned for limitation of adduction and abduction of the right hip, that issue is not currently before the Board. 

a.  Legal Criteria

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. Diagnostic Code 5250 applies to ankylosis of the hip, assigning ratings ranging from 60 percent to 90 percent based on the angle of ankylosis.

Diagnostic Code 5251 assigns a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.

Diagnostic Code 5253 rates impairment of the thigh, assigning a 10 percent rating for limitation of rotation, cannot toe-out more than 15 degrees of the affected leg, or limitation of adduction, cannot cross legs. A 20 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees. 

Diagnostic Code 5254 assigns an 80 percent rating for hip flail joint. 

Diagnostic Code 5255 rates impairment of the femur. Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability. Fracture of surgical neck of the femur, with false joint, warrants a 60 percent rating. Fracture of the shaft or anatomical neck of the femur, with nonunion, warrants a 60 percent rating without loose motion and with weightbearing preserved with aid of brace, and warrants an 80 percent rating with loose motion (spiral or oblique fracture). 

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction. 38 C.F.R. § 4.71a, Plate II.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Codes 8526 and 8726 rate neuropathy and neuralgia, respectively, associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

b.  Factual Background

The Veteran underwent a surgery for a labral tear and debridement on her right hip in 2008.  She underwent pain management and physical therapy from 2008 to 2009.  

The Veteran was provided an examination of her hip in March 2012.  The examiner diagnosed the Veteran with a right labral tear repair and right hip debridement, which was first diagnosed in 2008.  The examiner noted the history related to the Veteran's right hip disability, including that the Veteran had a labral tear repair and debridement surgery in 2008 as well as a right iliopsoas tendon sheath injection in March 2010.  The Veteran reported that she had symptoms of difficulty walking and hearing popping in her right hip "all the time" and popping and burning from her right anterior hip to the thigh above the right knee.  The Veteran denied flare ups.  

Range of motion testing revealed that the Veteran had flexion to 125 degrees or greater, with no objective evidence of painful motion.  The Veteran had right hip extension to greater than 5 degrees with evidence of painful motion at greater than 5 degrees.  In the right hip extension, there was no abduction lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross her legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  On repetitive use range of motion testing, there was no additional loss of motion.  The examiner found that the Veteran did not have any functional loss or impairment of the hip and thigh.  The Veteran did not display localized tenderness or pain to palpation of the joints and soft tissue of either hip.  The Veteran exhibited full strength in hip flexion, abduction, and extension; there was no ankylosis.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  From the Veteran's surgery, the examiner noted that the Veteran had residual signs and symptoms, including plain with flexion.  The examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms pertaining to her right hip disability.  The Veteran denied the use of any assistive devices for locomotion.  

The examiner reviewed MRI findings from April 2009, which showed that the intrapelvic contents were within normal limits.  The intervertebral discs were also normal an there was no pathologic marrow replacement.  There was mild tendinosis at the origin of the right hamstring tendons and a scalloped defect of the dep fibers of the iliopsoas tendon at the level of the hip joint, which was likely related to the reported history of tenotomy.  There was also a new, focal perforation within the anterior joint capsule adjacent to that region, through which the injected contrast extravasates, filling the iliopsoas tendon sheath.  The anterior/superior acetabular labrum was absent with mild irregularity of the free edge of the superior acetabular labrum, which was noted to possibly be the basis of chronic degenerative tearing or postsurgical debridement.  There was no further discrete labral pathology identified and no discrete labral tear was identified elsewhere.  The examiner noted that the Veteran's hip disability would impact her ability to work but did not further explain that finding.    

The Veteran testified during her November 2014 hearing that she has been told that she has nerve damage from her in-service surgery, which results in an altered gait and limp.  She also reported numbness, tingling, and constant pinching pain, though she denied the use of any assisted device.  The Veteran stated that she has tightness and "pulling of the knee" at night, as well as tingling, numbness, and pain.

Private treatment records show that the Veteran has consistently complained of a constant burning in her right hip that extends to her anterior thigh.  See Treatment records from Premier Pain Consultants.  Additional private records show that the Veteran has consistently complained of the pain in her right hip.  

Another VA examination was provided in November 2015.  The examiner reviewed the file and noted the Veteran's diagnosis of status post-right hip labral tear repair and debridement surgery.  The Veteran reported that the condition began in 2006 while she was stationed in San Antonio.  The Veteran began having hip pain while working as a medical technician.  The condition had worsened and the Veteran reported pain and burning in her hip down her right leg "due to cutting the tendon during surgery."  The Veteran also reported constant hip pain with burning, tingling, and pinching.  The Veteran indicated that she is unable to run, walk, or stand for prolonged periods of time without pain.  The Veteran reported taking steroid shots, physical therapy, Gabapentin, and Nucynta for the pain.  The Veteran reported flare ups of the hip condition, which cause increased pain with activity.  The Veteran also reported functional loss or impairment from the joint in the form of limited range of motion, loss of strength, and loss of stability.  

On range of motion testing, the Veteran had flexion to 60 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The Veteran's adduction was not limited such that the Veteran could not cross her legs.  The examiner noted that the Veteran's range of motion itself contributes to the Veteran's functional loss insofar as it is painful to walk, climb, and bend.  The examiner further found that the Veteran's pain causes functional loss in flexion, extension, abduction, adduction, external rotation, and internal rotation.  There was objective evidence of localized tenderness, located deep inside the joint, which was described as moderate in intensity and directly related to the condition.  There was evidence of pain with weight bearing but no objective evidence of crepitus.  The Veteran performed repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, and found that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The examination was conducted during a flare up, and the examiner found that pain, weakness, fatigability, and incoordination did not significantly limit the functional ability with flare ups.  The examiner noted that the Veteran's hip disability was also manifested by weakened movement, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran had full strength in flexion, extension, and abduction.  The Veteran did not have muscle atrophy.  There was no ankylosis.  Additionally, the Veteran did not have malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars related to the Veteran's hip disability.  The Veteran denied the use of any assistive devices for locomotion.  Finally, the examiner noted that the Veteran's hip condition did not cause functional limitation such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  No diagnostic testing was available for review.  

The examiner also noted that the Veteran has nerve damage "causing burning pain down right leg as a tendon was cut during the right hip surgery" and states that the nerve affected is the right femoral nerve.  

c.  Analysis

i.  Flexion 

The Veteran's right hip limitation of flexion is assigned a 10 percent rating under Diagnostic Code 5252.  To warrant an increased rating under this code, flexion must be limited to 30 degrees or less.  The greatest limitation of flexion during this period appears in the November 12, 2015, VA examination report that notes limitation of flexion to 60 degrees.  Therefore, even taking into account functional impairment caused by factors such as pain, weakness, fatigability, and incoordination, a rating in excess of 10 percent for limitation of flexion of the right hip is not warranted for any period on appeal under Diagnostic Code 5252.

ii.  Extension prior to November 12, 2015

During this period, the Veteran's right hip was assigned a noncompensable rating for limitation of extension of the right hip under Diagnostic Code 5251.  This diagnostic code provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.

The Board finds that the above evidence demonstrates that the Veteran had limitation of right hip extension to 5 degrees or more, with painful motion at greater than 5 degrees; on repetitive use testing, there was no additional loss of motion.  As such, a compensable rating is not warranted under Diagnostic Code 5251 prior to November 12, 2015.  

iii.  Extension since November 12, 2015

During this period, the Veteran's right hip was assigned a 10 percent rating for limitation of extension of the right hip under Diagnostic Code 5251.  The evidence shows that on examination, the Veteran had extension to 25 degrees.  The Veteran had weakened movement, disturbance of locomotion, interference with sitting, and interference with standing.  As such, a 10 percent rating was assigned based on DeLuca factors.  However, a higher rating is not warranted since November 12, 2015, for limitation of extension.  

iv.  Additional Ratings

Turning to the remaining diagnostic codes, in the absence of ankylosis, an increased rating is not warranted under Diagnostic Code 5250.  In the absence of limitation of rotation of the thigh with an inability to toe-out more than 15 degrees, in the absence of hip flail joint and malunion of the femur, increased ratings are not warranted under Diagnostic Code 5254 and 5255, respectively.

v.  Neuralgia of the right femoral nerve

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that her residuals of status post-labral tear repair and debridement surgery of the right hip was productive of objective neurological manifestations in the right lower femoral (anterior crural) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8726.  Because the Veteran's neurological manifestations are wholly sensory in nature, the rating should be mild, or at most, moderate.  Throughout the appeal, the Veteran has characterized the pain in her right thigh as a tingling, pinching, and burning sensation, and there is no evidence in the file to suggest that it is productive of any more severe manifestations.  As such, the Board finds that the Veteran's neurological dysfunction is no more than mild in nature.  Therefore, a 10 percent rating, but no higher, for mild neuralgia of the right anterior crural nerve (femoral) nerve is granted.  38 C.F.R. § 4.124a, Diagnostic Code 8726.

vi.  Conclusion

In light of the above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for limitation of flexion of the right hip, a compensable rating for limitation of extension of the right hip prior to November 12, 2015, and a rating in excess of 10 percent for limitation of extension of the right hip since November 12, 2015.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also finds that the evidence supports the assignment of a separate 10 percent rating for neurological manifestations in the right lower femoral (anterior crural) nerve.  To this extent, the claim is granted.

3.  Lumbar Spine Degenerative Disc Disease with IVDS

The Veteran is seeking a higher initial rating for her service-connected lumbar spine disability.  This disability, which was previously characterized as degenerative disc disease of the lumbar spine, is assigned a 10 percent rating prior November 12, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Then, as of November 12, 2015, it has been characterized as degenerative disc disease with intervertebral disc disease of the lumbar spine and has been assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).    

a.  Legal Criteria

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 prior to November 12, 2015, which pertains to degenerative arthritis of the spine.  The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 since November 12, 2015, which pertains to intervertebral disc disease of the lumbar spine.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 inidcates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

b.  Factual Background

The Veteran was provided a lumbar spine examination in March 2012.  The examiner diagnosed the Veteran with degenerative disc disease at L5-S1 without lower extremity radiculopathy.  The examiner noted that the Veteran reported having back pain prior to her pregnancy.  She reported flare ups that cause spasms; she stated that they were getting worse, more intense, and lasting longer.  She stated that she used a heating pad for treatment, three times per day.  On examination, the Veteran's range of motion testing revealed that she had flexion to 90 degrees with no objective evidence of painful motion; extension to 25 degrees, with no objective evidence of painful motion; right and left lateral flexion to 25 degrees, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  There was no additional loss of range of motion on repetitive use testing.  There was no functional loss or impairment of the thoracolumbar spine, no pain and muscle spasm, and the Veteran exhibited full strength in all lower extremities.  The Veteran had hypoactive deep tendon reflexes in the bilateral knees and ankles.  She had normal sensation in all portions of her lower extremities.  The straight leg raising test was negative bilaterally.  There were no other signs of radiculopathy in either extremity.  There were no other neurological abnormalities or findings related to the lumbar spine condition and there was no finding of intervertebral disc syndrome or incapacitating episodes.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  

The MRI findings from March 2010 revealed that there was an unchanged appearance of disc desiccation at L5-S1 with a broad-based central disc bulge, which causes mild effacement of the thecal sac.  The remainders of the disc spaces were unremarkable.  The five lumbar-type vertebra were present and in anatomic alignment.  The vertebral body height and marrow signal was normal.  The conus medullaris terminated at L2; the cauda equina appeared normal.  The examiner noted that the Veteran's thoracolumbar spine condition impacted her ability to work, and the examiner explained that the Veteran claimed difficulty with bending, sitting still, or lifting.  In June 2013, another MRI indicated that the Veteran's lumbar spine was aligned normally, the vertebral body heights were normal, with mild disc height loss and desiccation at L5-S1.  The corms medullaris was normal in appearance and terminated at the level of the L2 vertebral body.  There was broad-based disc protrusion extending from the right central to left central zones at L5-S1, indenting the ventral thecal sac.  The small region of the T2 showed hyperintense signal posteriorly within the disc protrusion, suggestive of a small annular fissure.  There was mild left neuroforaminal narrowing.  There was no spinal canal stenosis.  There were no other abnormalities noted.   

The Veteran stated at her November 2014 hearing that she believes she has radiculopathy stemming from her degenerative disc disease, causing pain in her bilateral legs.  She described a constant, throbbing pain that hurts when she is moving her legs or walking.  The Veteran stated that she believes the pain she feels is related to her degenerative disc disease and radiculopathy is separate and distinct from the other pain she experiences in her legs.  

Private treatment records indicate that the Veteran sought consistent treatment for her low back pain.  In records dating from June 2014, the Veteran was treated for low back pain at Premier Pain Consultants.  In December 2014, she reported lumbar pain that had been exacerbated and uncontrolled; she reported that the pain affects her activities of daily living.  She reported spasms and pinching sensations in her lumbar and hip regions, which is worst upon waking and improves slightly throughout the day.  The examiner noted that the Veteran had no muscle atrophy, erythema, but that she had spasm of the left lumbar paraspinal muscles and pain over the left and right lumbar paraspinal muscles.  She had 4/5 muscle strength of the left extensor hallucis longus and 4/5 of the bilateral quadriceps.  The examiner noted that the Veteran had limited active range of motion and sensory deficits were noted.  The Veteran's bilateral straight leg raising test was positive and the Kemp's test was also positive.  The Veteran's complaints were echoed in treatment records dated in January 2015, when she described the pain as constant, moderate in intensity, severe, sharp, throbbing, and cramping.  She reported that the current episode of pain started more than 5 years ago.  The Veteran also reported that she has additional symptoms occurring after prolonged sitting and prolonged standing.  In March 2015, the Veteran had lumbar median branch blocks placed.  The Veteran underwent another procedure, a lumbar RFA, in May 2015, which was aborted without completion because of the Veteran's complaints.  The treatment records show that the Veteran was treated on a nearly-monthly basis from June 2014 until at least September 2015.  

An additional VA examination was provided in November 2015.  At that time, the examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  Additional diagnoses of radiculopathy were made, and the Veteran was granted separate disability ratings for those manifestations of the disability.  The Veteran reported that the pain began in 2004 while she was stationed in San Antonio; she stated that she began having back pain while working as a med tech.  The job involved moving patients all day; the Veteran stated that her condition had progressed, including constant pain, spasms, a bulging disc, and arthritis.  The Veteran reported that she utilized physical therapy, pain management, a Tens Unit, and Nucynta for the symptoms.  The Veteran reported flare ups and said that she is unable to walk or stand for prolonged periods of time without pain.  The Veteran also reported having functional loss and impairment due to her lumbar spine disability.  Specifically, she reported having a limited range of motion, loss of strength, and an abnormal gait.  

Range of motion testing was performed, and the Veteran exhibited flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the Veteran's range of motion contributes to functional loss insofar as it is painful for the Veteran to sit, stand, or bend.  The examiner noted that pain was noted during forward flexion, extension, right and left lateral flexion, and right and left lateral rotation.  The examiner noted that there was localized tenderness noted at T-10 through T-14, which was moderate in intensity and directly related to the condition.  The examiner also noted that there was evidence of pain on weight bearing.  Repetitive use testing was performed, and there was no additional loss of function or loss of range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, and the examiner noted that the examination was neither medically consistent nor medically inconsistent with the Veteran's statements regarding functional loss with repetitive use over time.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  

The Veteran endorsed flare ups and the examiner noted that the examination was being conducted during a flare up, and the examiner found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability during a flare up.  The Veteran had muscle spasms, which did not result in an abnormal gait or abnormal spinal contour.  The examiner described the muscle spasm as tightness of the paraspinal muscles.  The examiner also noted that the Veteran had localized tenderness that did not result in an abnormal gait or abnormal spinal contour, which was located at T-10 through T-15.  The examiner noted that the Veteran exhibited guarding; specifically, the Veteran pulled away from the palpation of muscles.  The examiner noted that, in addition to the symptoms described, the Veteran also had weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran exhibited full strength in the bilateral hips, knees, ankles, and toes.  There was no muscle atrophy.  The Veteran exhibited hypoactive deep tendon reflexes bilaterally in the knees and ankles.  The sensory and radiculopathy examinations were abnormal.  There was no ankylosis present.  Additionally, there were no other neurologic abnormalities.  

The examiner diagnosed intervertebral disc syndrome but noted that the Veteran had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician in the preceding 12 months.  The Veteran denied the use of any assistive devices for locomotion.  The examiner also noted that the Veteran's thoracolumbar spine condition did not result in impairment so severe such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The examiner found that the Veteran's back disability did not impact her ability to work.  

c.  Analysis

i.  Prior to November 12, 2015

Based on the above, an initial rating in excess of 10 percent is not warranted prior to November 12, 2015, as the evidence of record shows that the Veteran had forward flexion to 90 degrees, with no evidence of painful motion.  Additionally, the Veteran's combined range of motion during the period prior to November 12, 2015, was shown to be 225 degrees.  The Veteran's 10 percent rating is warranted based on her combined range of motion.  There was no diminution with repetitive testing. There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There was no additional impairment from the DeLuca criteria, including pain, fatigue, weakness, or lack of endurance following repetitive use.  The Board recognizes that the Veteran complained of sharp, throbbing, cramping, and pinching pain in her lumbar spine, which is contemplated by her 10 percent rating.  There is no indication of incapacitating episodes.  Even considering functional impairment caused by the DeLuca factors, these examination results fall squarely within the criteria for a 10 percent disability rating.  None of the remaining evidence of record demonstrates that the criteria for a rating of 20 percent or higher are satisfied during this period.

ii.  Since November 12, 2015

The Board has also considered whether a rating in excess of 40 percent is warranted on and after November 12, 2015.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Or, under the rating criteria for intervertebral disc syndrome, a higher rating would be warranted if the evidence showed the Veteran had experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  During the relevant period, the greatest impairment of forward flexion was shown during the November 12, 2015, during which range of motion testing revealed that the Veteran had forward flexion limited to 30 degrees.  The Veteran's disability also caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes the Veteran's contentions regarding the severity of her back disability and her reports that she is unable to walk or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board notes, however, that the evidence demonstrates that the Veteran does not have incapacitating episodes as defined by the regulations, much less incapacitating episodes lasting at least six weeks during a 12-month period, as is required for a 60 percent rating. Based on the above, the Board finds that a rating in excess of 40 percent is not warranted from November 12, 2015.  

iii.  Separate Ratings and Conclusion

The Board has noted that the Veteran was granted separate rating for neurological impairment caused by her lumbar spine degenerative disc disease with intervertebral disc syndrome.  However, as noted the Veteran has not appealed the assignment of the effective dates or ratings.  Thus, further consideration regarding the neurological impairment caused by this disability is not warranted.  

In summary, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected degenerative disc disease prior to November 12, 2105.  A rating in excess of 40 percent is not warranted for the Veteran's service-connected degenerative disc disease with intervertebral disc syndrome from November 12, 2015.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for a service-connected disability of the lumbar spine must be denied.

4.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5282, 5284 (2013); 4.97, Diagnostic Codes 6516, 6519, 6520 (2013); 4.104, Diagnostic Code 7101 (2013); 4.118, Diagnostic Code 7805 (October 22, 2008); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right knee chondromalacia patella; right hip disability, status post-labral tear repair and debridement surgery; and lumbar spine degenerative disc disease with intervertebral disc syndrome present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected right knee disability, right hip disability, and lumbar spine disability adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that her disabilities render her unable to obtain and maintain substantially gainful employment.  Indeed, during many of the Veteran's VA examinations, the examiners found that the Veteran may have some limitations caused by her disabilities; however, her functional impairment was not so great as to completely inhibit her ability to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.


 ORDER

Entitlement to separate service connection for a right knee strain is denied. 

An initial rating of 10 percent rating, but not higher, for patella chondromalacia of the right knee, based on limitation of flexion, for the entire period on appeal, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for limitation of flexion, status post-labral tear repair and debridement surgery of the right hip, is denied. 

An initial compensable rating for limitation of extension, status post-labral tear repair and debridement surgery of the right hip, is denied prior to November 12, 2015. 

An initial rating in excess of 10 percent for limitation of extension, status post-labral tear repair and debridement surgery of the right hip, is denied since November 12, 2015.  

A separate 10 percent rating, but no higher, for right femoral nerve neuralgia is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for lumbar spine degenerative disc disease, is denied prior to November 12, 2015.  

An initial rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome, is denied since November 12, 2015.  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


